DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 03, 2021 has been entered. Claims 5, 8-9 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed May 03, 2021. However, amendments to independent claim 5 changed the scope of the claims and necessitate further 112(b) rejections (see below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the position” in line 27. This limitation lacks proper antecedent basis and it is unclear what positon this limitation is even referring to since the claim does not establish an initial or reference positon. For the sake of examination, the limitation will be interpreted as reciting “an initial position”.

Claim 9 recites the limitation “the motor” in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as “a motor of the drive mechanism”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist (US 2010/0262078) in view of Gescheit (US 2015/0157788).
Regarding claim 5, Blomquist discloses a drug solution administration device (100, Fig 1A) comprising: an injection unit (“needle”, Para 0037) configured to inject a drug solution in vivo (Para 0037, lines 6-8); a container (206, Fig 2B) comprising a containing space (See space within 206, Fig 2b) communicating with the injection unit and configured to contain the drug solution that is to be fed to the injection unit (Para 0038); a push-out mechanism (See annotated Fig 2B), at least a part of which moves back and forth inside the containing space (Para 0039), the push-out mechanism being configured to allow the drug solution stored inside the containing space to flow into the injection unit (Para 0038, lines 15-19); a sealing member (See annotated Fig 2B) attached to the push-out mechanism and pressed against a wall surface of the containing space to inhibit leakage of the drug solution inside the containing space from the push-out mechanism (Para 0038, lines 15-19); a drive mechanism (208, Fig 2B) comprising a motor (as described in Para 0039, the shaft 212 is rotated by gear mechanism 208 seen in Fig 2B which is known in the art to be rotated by a motor) configured to generate a drive force for moving the push-out mechanism back and forth (Para 0039); and a control unit (404, Fig 4) configured to control the drive mechanism to start an operation of the drive mechanism and to stop the operation of the drive mechanism (Para 0093); and wherein the injection unit and the container are configured to be connected to and/or separated from each other (Para 0037); wherein the control unit is configured such that, when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism (See step 1108, Fig 11), the control unit controls the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing 424849-2798-0431.1Atty. Dkt. No. 091486-0353space (See step 1110, Fig 11) (Para 0093) by first rotating the motor in a direction opposite to a direction in which the motor is rotated when the drug solution is fed (See step 1110, Fig 11 -Blomquist) (Para 0093 –Blomquist; the backwards movement of 
Blomquist is silent regarding a fitting detection unit configured to detect fitting of the container to the injection unit; and when the fitting detection unit detects separation between the injection unit and the container, the control unit controls the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing space
Gescheit teaches a drug solution administration device (1700, Fig 17) comprising: an injection unit (1618, Fig 17) configured to inject a drug solution in vivo; a container (1604, Fig 17) comprising a containing space (Space comprising drug 1606, Fig 17) communicating with the injection unit and configured to contain the drug solution that is to be fed to the injection unit (Para 0119); and a fitting detection unit (1702, Fig 17) configured to detect fitting of the container to the injection unit (Para 0043; as described in Para 0120, lines 6-9, the fitting detection unit is always detecting as the control unit 1615 can query the fitting detection unit for data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug solution administration device disclosed by Blomquist by adding the fitting detection device to the infusion tube fitting 207 and configuring the fitting detection 

    PNG
    media_image1.png
    884
    619
    media_image1.png
    Greyscale

Regarding claim 8, the modified invention of Blomquist and Gescheit discloses the injection unit (“needle”, Para 0037 -Blomquist) comprises a first flow path that allows the drug solution to flow (Para 0037, lines 6-8 -Blomquist); the drug solution administration device further comprises a circulation unit 
Regarding claim 9, Blomquist discloses a method for controlling a drug solution administration device (Para 0038), the method comprising: providing a drug solution administration device (100, Fig 1A) comprising: a container (206, Fig 2B) comprising a containing space (See space within 206, Fig 2b) that contains a drug solution (Para 0038, lines 13-19), a sealing member (210, Fig 2B) pressed against a wall surface of the containing space to inhibit leakage of the drug solution inside the containing space, a drive mechanism (208, Fig 2B) configured to generate a drive force for moving the sealing member back and forth (Para 0039); and-3- 4843-2039-2425.3Atty. Dkt. No. 091486-0353when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism (See step 1108, Fig 11), controlling the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing space by first rotating the motor (as described in Para 0039, the shaft 212 is rotated by gear mechanism 208 seen in Fig 2B which is known in the art to be rotated by a motor) in a direction opposite to a direction in which the motor is rotated when the drug solution is fed (See step 1110, Fig 11) (Para 0093 –Blomquist; the backwards movement of the piston 210 described in 1110 is caused by a rotation of the motor in an opposite direction than that to cause a forward/fed movement of the piston), and subsequently rotating the motor in the same direction as the direction in which the motor is rotated when the drug solution is fed (Para 0166; forward motion of the piston 210 to infuse a drug is cause by a rotation of the motor in a same direction than that to cause a forward/fed movement of the piston and occurs after the determination of air or leaks, thus it is 
Blomquist is silent regarding a fitting detection unit detects separation between the injection unit and the container.
Gescheit teaches a drug solution administration device (1700, Fig 17) comprising: an injection unit (1618, Fig 17) configured to inject a drug solution in vivo; a container (1604, Fig 17) comprising a containing space (Space comprising drug 1606, Fig 17) communicating with the injection unit and configured to contain the drug solution that is to be fed to the injection unit (Para 0119); and a fitting detection unit (1702, Fig 17) configured to detect fitting of the container to the injection unit (Para 0043; as described in Para 0120, lines 6-9, the fitting detection unit is always detecting as the control unit 1615 can query the fitting detection unit for data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug solution administration device disclosed by Blomquist by adding the fitting detection device to the infusion tube fitting 207 and configuring the fitting detection unit to be connected to the controller of the device as taught Gescheit to ensure proper mechanical connection of the injection unit and positively identify the infusion set type (Para 0041-0043).
Response to Arguments
	Applicant’s arguments regarding Blomquist teaching the opposite directions to those claimed have been fully considered but are not persuasive. As discussed above, step 1110, Fig 11 of Blomquist constitutes the “direction opposite to a direction in which the motor is rotated when the drug solution is fed” and the delivery of the drug described in Para 0166 constitutes the “same direction as direction in 
Applicant’s arguments regarding Blomquist is used for an entirely different purpose have been fully considered but are not persuasive. The purpose of the instant invention is not relevant to the current rejection as long as the claims are not narrow enough to differentiate from the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783      
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783